Citation Nr: 1744765	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this case in March 2016 and May 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

In its May 2017 remand, the Board directed the AOJ to seek identification and authorization for release of records from the Vet Center described by the Veteran in the record and at the December 2015 Board hearing.  In June 2017, the AOJ sent the Veteran a letter asking him to identify any additional medical records, specifically to include counseling records from the Vet Center and Mr. R. Yates dated in or around 2009.  The AOJ readjudicated the appeal and issued a supplemental statement of the case in July 2017, noting that the Veteran did not respond to the June 2017 letter.

Later in July 2017, VA received a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, identifying and authorizing release of treatment records from the San Antonio Northeast Vet Center dating in 2009 and 2010.  VA has not yet obtained and associated with the evidence of record the Vet Center records identified in the VA Forms 21-4142 and 21-4142a received in July 2017.

The Board notes that, although the VA Forms 21-4142 and 21-4142a were received in July 2017, the date shown in item 12 of the VA Form 21-4142 is April 9, 2016.  According to the form, the authorization expires 12 months from the date shown on item 12.  Therefore, the form has expired and a new authorization for release of the Vet Center records must be obtained before the records may be obtained.

The Board further notes that correspondence dated in August 2017 from the VA Private Medical Records Retrieval Center indicates that the request for Vet Center records was rejected because the provider listed is non-private.  As discussed in the May 2017 Board remand, Vet Center records are considered to be in the custody of a Federal department or agency, but are not retrievable through CAPRI because the Vet Center provides mental health services that are protected under HIPAA.  Thus, Vet Center records require a release from the Veteran prior to VA undertaking efforts to obtain them.  See VA Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart iii, Chapter 1, Section C, Subsection 4, Paragraph j.  The request for Vet Center records should not be referred to the VA Private Medical Records Retrieval Center and should not be rejected due to the provider listed not being private.

In addition, the Veteran was most recently provided a VA examination as to his service-connected PTSD in April 2016.  The April 2016 VA examination report documents PTSD symptoms of anxiety, suspiciousness, disturbances of motivation and mood, irritability, avoiding crowds, road rage without violence, and limited socializing.  The report indicates that the Veteran's family relations were "good" and his job "fine."  A May 2017 VA treatment note shows an assessment of altered mental status with confusion.  In correspondence received in August 2017, the Veteran describes PTSD symptoms of sleep disturbances, short-term memory loss, and short temper with family.  In a September 2017 brief, the Veteran's representative argues that the Veteran's PTSD has worsened since the April 2016 VA examination.  The Board agrees with the Veteran's representative, as the symptoms shown in the VA treatment records and described by the Veteran in his August 2017 correspondence indicate new or worsening PTSD symptoms.  In light of the Veteran's assertions and the evidence received since the April 2016 VA examination, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's PTSD may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify and authorize for release treatment records from all VA and non-VA health care providers.  The letter accompanying the VA Forms 21-4142 and 21-4142a should inform the Veteran that VA is particularly interested in counseling records from the San Antonio Northeast Vet Center and R. Yates dated in 2009 and 2010.  The letter should further inform the Veteran that the forms he previously submitted authorizing release of records from the San Antonio Northeast Vet Center and R. Yates have expired and that he must submit new forms.  If he does not again authorize release of those records, VA will not be able to obtain and review them in conjunction with his appeal for a higher initial rating for PTSD.

All attempts to obtain any records so identified and authorized for release must be documented in the record.  See 38 C.F.R. § 3.159(c)(2).  The Veteran must be notified of any inability to obtain the records.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The record and a copy of this remand must be made available to the examiner.  The examination must conduct all testing deemed necessary by the examiner in conjunction with this request.  The examiner should conduct a mental status examination of the Veteran and report all manifestations related to the Veteran's PTSD.

A complete rationale for all opinions must be provided.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




